This proceeding involves a dispossessory-warrant case. At the conclusion of the evidence for the plaintiff in the dispossessory-warrant proceedings a judge of the Civil Court of Fulton County, before whom the case was being tried, granted a nonsuit on motion of the defendant. The plaintiff properly appealed to the Appellate Division of the Civil Court of Fulton County. The Appellate Division granted the plaintiff a new trial. Code § 6-1608 provides: "The first grant of a new trial shall not be disturbed by the appellate court, unless the plaintiff in error shall show that the judge abused his discretion in granting it, and that the law and facts require the verdict notwithstanding the judgment of the presiding judge." See also Cox v. Grady, 132 Ga. 368
(64 S.E. 262); Wagner v. Graves-Turner Mfg. Co., 47 Ga. App. 283
(170 S.E. 400). The record does not show that the Appellate Division abused its discretion in granting a first new trial and the law and facts of the case did not require a nonsuit. The judgment granting a new trial is affirmed.
Judgment affirmed. MacIntyre, P. J., and Townsend, J., concur.
                       DECIDED FEBRUARY 10, 1949.